Detail Action
This office action is a response to an application filed on 09/24/2019. 
Claims 1- 20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 and 10/12/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 09/24/2019.  These drawings are acceptable for examination proceedings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1- 3, 6-8, 11-13 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Werner et al. (US 20160028513 A1); hereinafter “Werner”. 

Regarding claim 1, Werner teaches an apparatus comprising [Werner: Fig. 5]:
A receiver that receives data [Werner: Par. 58], wherein consecutive modulation symbols corresponding to the data [Werner: Par. 61, 55] are mapped to orthogonal frequency-division multiplexing symbols in a time domain that are separated by one or more orthogonal frequency-division multiplexing symbols [Werner: Par. 102].

Regarding claims 6, 11, and 16, claims are corresponded to perform the same limitations of claim 1, and comprised substantially same limitations. Therefore, claim 6, 11, and 16 are rejected and analyzed on the same ground of rejections as mentioned above in claim 1.

Regarding claims 2, 7, 12, 17, Werner teaches all the limitations in the parent claims 1, 6, 11 and 16. Werner further teaches wherein modulation symbols corresponding to the data are mapped to orthogonal frequency-division multiplexing symbols in a frequency domain [Werner: Par. 102].  

Regarding claims 3, 8, 13, 18, Werner teaches all the limitations in the parent claims 1, 6, 11 and 16. Werner further teaches wherein spatial layers of a resource element are not mapped to consecutive modulation symbols corresponding to the data [Werner: Par. 61].
Allowable Subject Matter
Claims 4-5, 9-10, 14-15, and 19-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYAW Z SOE/Primary Examiner, Art Unit 2412